963 So. 2d 286 (2007)
Tracy TURNER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3240.
District Court of Appeal of Florida, Fourth District.
August 1, 2007.
Carey Haughwout, Public Defender, Patrick B. Burke and Joseph Maryuma, Assistant Public Defenders, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
*287 PER CURIAM.
Defendant appeals an order revoking her probation. She argues that the trial court erred by revoking her probation for failure to report for the months of February through June 2005, claiming that the affidavit only alleged failure to report for February and March. The trial court revoked probation based on an amended affidavit, which alleged a failure to report for February through May 2005. Although a violation for failure to report for June was not included in the amended affidavit and thus must be stricken from the order, see Costanz v. State, 740 So. 2d 71, 72 (Fla. 4th DCA 1999), we affirm as it is apparent the trial court would have revoked probation and imposed the same sentence based on the remaining violations. Thompson v. State, 710 So. 2d 80 (Fla. 4th DCA 1998). We remand for entry of a written order revoking probation. Watts v. State, 688 So. 2d 1018 (Fla. 4th DCA 1997).
SHAHOOD, C.J., WARNER and STEVENSON, JJ., concur.